 Case 1:18-cv-01229-RJJ-RSK ECF No. 14 filed 11/20/18 PageID.91 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


INTERNATIONAL PAPER COMPANY,          )
                                      )
                       Plaintiff,     )
v.                                    )                    Civil Action No.: 1:18-cv-1229
                                      )
GEORGIA-PACIFIC CONSUMER              )
PRODUCTS LP, FORT JAMES CORPORATION, )
GEORGIA-PACIFIC LLC, NCR CORPORATION, )
and WEYERHAEUSER COMPANY,             )
                                      )
                       Defendants.    )

 GEORGIA-PACIFIC CONSUMER PRODUCTS LP, FORT JAMES CORPORATION,
    AND GEORGIA-PACIFIC LLC’S COUNTERCLAIM AND CROSSCLAIMS

        Georgia-Pacific Consumer Products LP, Fort James Corporation, and Georgia-Pacific

 LLC (collectively, “Georgia-Pacific”), by and through their undersigned counsel, file this

 counterclaim to the complaint of International Paper Company (“International Paper”) and

 these crossclaims against Defendants NCR Corporation (“NCR”) and Weyerhaeuser Company

 (Weyerhaeuser”).

       1.     Georgia-Pacific brings this counterclaim and these crossclaims for relief under the

Comprehensive Environmental Response, Compensation and Liability Act, as amended by the

Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601 et seq. (“CERCLA”)

and 28 U.S.C. §2202.

       2.     Georgia-Pacific seeks to recover costs that it has incurred and will continue to

incur responding to releases and threats of releases of hazardous substances at the Allied Paper

Inc./Portage Creek/Kalamazoo River Superfund Site (“Kalamazoo River Superfund Site” or “the

Site”) that were not allocated in Georgia-Pacific Consumer Products LP, et al. v. NCR

Corporation, et al., Case No. 1:11-cv-00483-RJJ (“GP v. NCR”).

                                               1
 Case 1:18-cv-01229-RJJ-RSK ECF No. 14 filed 11/20/18 PageID.92 Page 2 of 11



       3.       More particularly, Georgia-Pacific seeks to recover costs incurred at the

Kalamazoo River Superfund Site on or after September 1, 2014, including but not limited to

costs incurred pursuant to an Unilateral Administrative Order directing Georgia-Pacific,

International Paper, and Weyerhaeuser to perform the time-critical removal action in Area 3 of

Operable Unit 5 (the “2016 Area 3 TCRA UAO”); and (2) an allocation of responsibility for

those costs pursuant to CERCLA §113(f) among Georgia-Pacific, International Paper, NCR, and

Weyerhaeuser.

       4.       Although this counterclaim and these crossclaims are related to GP v. NCR, and

although Georgia-Pacific has sought recovery of the costs demanded in this counterclaim and

crossclaims via a motion filed in GP v. NCR, Georgia-Pacific brings this counterclaim and these

crossclaims in this action to ensure that they are filed within any applicable statute of limitations,

to the extent the claims may not be deemed to be within the scope of the claims addressed in GP

v. NCR.

                                         BACKGROUND

       5.       The Site is contaminated with polychlorinated biphenyls, better known as PCBs, a

hazardous substance.

       6.       PCBs were released at the Site by International Paper, NCR, and Weyerhaeuser.

       7.       PCBs were released at the Site because waste paper that was deinked and/or

recycled by companies near the Kalamazoo River included PCB-laden broke and trim. Broke

and trim were wastes that resulted from the manufacture of proprietary, PCB-coated carbonless

copy paper (“CCP”) pioneered by NCR. During this period, paper de-inking and recycling

companies did not know that the CCP broke and trim contained PCBs.




                                                  2
 Case 1:18-cv-01229-RJJ-RSK ECF No. 14 filed 11/20/18 PageID.93 Page 3 of 11



        8.      The Court concluded in GP v. NCR that NCR CCP is the primary source of the

PCB contamination that require remediation at the Site.

        9.      If not for NCR’s use of PCBs in its CCP, and if not for the contamination of the

Kalamazoo River by PCBs attributable to NCR broke and trim, the Kalamazoo River would not

have been listed as a Superfund site.

                                 JURISDICTION AND VENUE

        10.     This Court has jurisdiction over this counterclaim and these crossclaims pursuant

to 42 U.S.C. §§9607 and 9613(b); 28 U.S.C. §1331; and 28 U.S.C. §§2201-02 and 42 U.S.C.

§9613(g)(2).

        11.     Venue is proper in this Court under 28 U.S.C. §1391(b)(2) and 42 U.S.C.

§9613(b), because the events giving rise to the claims asserted in this counterclaim and these

crossclaims are based on activities that took place in this District.

        12.     Venue is also proper in this Court pursuant to 28 U.S.C. §1391(c), as

International Paper, NCR, and Weyerhaeuser are subject to personal jurisdiction in this District.

                                              PARTIES

                                     Counterclaim-Defendant

        13.     International Paper is the corporate successor to St. Regis Paper Company, an

entity that released PCBs at the Site, including into the Kalamazoo River, and that later leased its

polluting plant and equipment to a company that continued disposal practices that resulted in the

release of PCBs into the Kalamazoo River Superfund Site.

        14.     This Court concluded in GP v. NCR that International Paper is a responsible party

for Site-related contamination and is thus liable for certain of Georgia-Pacific’s response costs

incurred at the Site.



                                                  3
 Case 1:18-cv-01229-RJJ-RSK ECF No. 14 filed 11/20/18 PageID.94 Page 4 of 11



                                     Crossclaim-Defendants

       15.     Weyerhaeuser is the corporate successor to Kalamazoo-area facilities that deinked

and recycled PCB-containing NCR broke and trim and released PCBs at the Site, including into

the Kalamazoo River.

       16.     Weyerhaeuser also owned and operated landfills at the Site, into which it placed

dewatered paper residuals that contained PCBs.          Those landfills released PCBs into the

Kalamazoo River.

       17.     This Court concluded (and Weyerhaeuser conceded) in GP v. NCR that

Weyerhaeuser is a responsible party for Site-related contamination and is thus liable for certain

of Georgia-Pacific’s response costs incurred at the Site.

       18.     NCR invented the PCB-containing CCP that caused the PCB contamination of the

Kalamazoo River Superfund Site.

       19.     NCR arranged for the disposal at the Site of PCB-laden waste, including from its

own CCP converting operations.

       20.     NCR also arranged for the disposal at the Site of PCB-laden broke and trim from

its contract coaters, companies that coated NCR’s paper according to NCR’s specifications,

using an emulsion consigned to them by NCR.

       21.     NCR is also the corporate successor to at least two coaters—Appleton Coated

Paper Company (“ACPC”) and Combined Paper Mills, Inc. (also known as the “Combined

Locks Mill”)—that arranged for the disposal at the Site of PCB-laden broke and trim resulting

from the coating of NCR CCP.

       22.     Waste paper from all these activities was recycled at facilities near the Kalamazoo

River, with resulting releases of PCBs at the Site.



                                                 4
 Case 1:18-cv-01229-RJJ-RSK ECF No. 14 filed 11/20/18 PageID.95 Page 5 of 11



        23.    This Court concluded in GP v. NCR that NCR is a responsible party for Site-

related contamination and is thus liable for certain of Georgia-Pacific’s response costs incurred at

the Site.

        24.    NCR has not funded or performed any work related to the investigation or cleanup

of the Kalamazoo River Superfund Site.

                                  GEORGIA-PACIFIC’S COSTS

        25.    The Court’s Phase II Opinion allocated responsibility for Georgia-Pacific’s past

costs, which by agreement of the parties was limited to costs incurred before September 1, 2014.

        26.    Georgia-Pacific has continued to incur response costs at the Site on and after

September 1, 2014.

        27.    Among those costs are costs associated with the 2016 Area 3 TCRA UAO.

        28.    After September 1, 2014, Georgia-Pacific also has incurred costs pursuant to a

2009 Consent Decree with USEPA governing the remedial action for Operable Unit 2 of the site.

Georgia-Pacific has borne all of these costs.

        29.    Georgia-Pacific also has incurred costs pursuant to the December 16, 2016,

unilateral administrative order USEPA issued Georgia-Pacific for the remedial design and

remedial action in Area 1 of OU5. International Paper is also subject to that order.

        30.    Georgia-Pacific’s response costs are consistent with the National Contingency

Plan, 40 C.F.R. Part 300.

        31.    Georgia-Pacific’s cleanup at the Site is ongoing, and Georgia-Pacific will incur

additional costs in the future.




                                                 5
 Case 1:18-cv-01229-RJJ-RSK ECF No. 14 filed 11/20/18 PageID.96 Page 6 of 11



                                  FIRST CAUSE OF ACTION

        Counterclaim and Crossclaims for Response Costs under CERCLA Section 107

        32.     Georgia-Pacific realleges and incorporates the preceding paragraphs as if fully set

forth herein.

        33.     CERCLA section 107(a)(4)(B), 42 U.S.C. §9607(a)(4)(B), authorizes the

recovery of “necessary costs of response consistent with the national contingency plan.”

        34.     The Kalamazoo River Superfund Site is a “facility” within the meaning of

CERCLA section 101(9), 42 U.S.C. §9601(9).

        35.     Georgia-Pacific is a “person” as defined by CERCLA section 101(21), 42 U.S.C.

§9601(21).

        36.     International Paper is a “person” as defined by CERCLA section 101(21),

42 U.S.C. §9601(21).

        37.     Weyerhaeuser is a “person” as defined by CERCLA section 101(21), 42 U.S.C.

§9601(21).

        38.     NCR is a “person” as defined by CERCLA section 101(21), 42 U.S.C. §9601(21).

        39.     There was an actual or threatened “release” at and from the Site of “hazardous

substances” within the meaning of CERCLA sections 101(14) and (22), 44 U.S.C. §§9601(14),

(22).

        40.     International Paper is a person that is or was an owner or operator of facilities

from which there was a release of hazardous substances within the meaning of CERCLA section

107(a)(2), 42 U.S.C. §9607(a)(2).




                                                 6
 Case 1:18-cv-01229-RJJ-RSK ECF No. 14 filed 11/20/18 PageID.97 Page 7 of 11



       41.      Weyerhaeuser is a person that is or was an owner or operator of facilities from

which there was a release of hazardous substances within the meaning of CERCLA section

107(a)(2), 42 U.S.C. §9607(a)(2).

       42.      NCR is a person that by contract, agreement, or otherwise arranged for disposal or

treatment, or arranged with a transporter for transport for disposal or treatment, of hazardous

substances, at the Site within the meaning of CERCLA section 107(a)(3), 42 U.S.C. §9607(a)(3).

       43.      Georgia-Pacific has incurred and will incur “response costs” within the meaning

of CERCLA section 101 (25), 42 U.S.C. §9601(25), in connection with the Site.                These

“response costs” were and will be necessary and consistent with the National Contingency Plan

pursuant to CERCLA section 105(a), 42 U.S.C. §9605(a).

       44.      International Paper, NCR, and Weyerhaeuser are liable, pursuant to section

107(a)(4)(B) of CERCLA, 42 U.S.C. §9607(a)(4)(B), to Georgia-Pacific for past and future

Kalamazoo River Superfund Site response costs it incurred or will incur.

       45.      In accordance with section 107(a) of CERCLA, 42 U.S.C. §9607(a), Georgia-

Pacific is entitled to recover compound interest on the Site response costs it has paid and will

pay in the future.

                                SECOND CAUSE OF ACTION

       Counterclaim and Crossclaims for Contribution under CERCLA Section 113

       46.      Georgia-Pacific realleges and incorporates the preceding paragraphs as if fully set

forth herein.

       47.      CERCLA section 113(f), 42 U.S.C. §9613(f), authorizes any person to seek

contribution from any other person who is liable or potentially liable under CERCLA section

107(a), 42 U.S.C. §9607(a).



                                                 7
 Case 1:18-cv-01229-RJJ-RSK ECF No. 14 filed 11/20/18 PageID.98 Page 8 of 11



        48.     Georgia-Pacific has paid and is obligated to pay response costs that exceed its

equitable share, if any, of such costs.

        49.     Insofar as any costs sought by Georgia-Pacific are not recoverable under section

107(a)(4)(B) of CERCLA, those costs are recoverable from International Paper, NCR, and

Weyerhaeuser under section 113(f)(1), 42 U.S.C. §9613(f)(1), based on an allocation among

liable parties using such equitable factors as the Court deems appropriate pursuant to CERCLA

section 113(f)(1), 42 U.S.C. §9613(f)(1).

        50.     Pursuant to the standards of section 113(f)(1) of CERCLA, 42 U.S.C. §9613(f)(1),

and in accordance with section 107(a) of CERCLA, 42 U.S.C. §9607(a), Georgia-Pacific is

entitled to recover compound interest on the response costs it has paid and will pay in the future

in excess of its equitable share, if any.

                                   THIRD CAUSE OF ACTION

                   Counterclaim and Crossclaims for Declaratory Judgment

        51.     Georgia-Pacific realleges and incorporates the preceding paragraphs as if fully set

forth herein.

        52.     Georgia-Pacific has and will continue to incur “response” costs within the

meaning of CERCLA section 101(25), 42 U.S.C. §9601(25) at the Kalamazoo River Superfund

Site that are necessary and consistent with the National Contingency Plan.

        53.     Georgia-Pacific is entitled to a declaratory judgment as to the liability of

International Paper, NCR, and Weyerhaeuser for such future costs that Georgia-Pacific incurs at

the Site pursuant to CERCLA section 113(g)(1), 42 U.S.C. §9613(g)(1) and section 113(g)(2),

42 U.S.C. §9613(g)(2), and the Declaratory Judgment Act, 28 U.S.C. §2201.




                                                 8
 Case 1:18-cv-01229-RJJ-RSK ECF No. 14 filed 11/20/18 PageID.99 Page 9 of 11



                                    PRAYER FOR RELIEF

          WHEREFORE, Georgia-Pacific prays for

          a)    A judgment in favor of Georgia-Pacific and against International Paper, NCR,

and Weyerhaeuser on Georgia-Pacific’s First Cause of Action;

          b)    An order directing International Paper, NCR, and Weyerhaeuser to pay their

equitable percentage of the past response costs that Georgia-Pacific has incurred at the Site, plus

compound interest, under CERCLA section 107(a)(4)(B), 42 U.S.C. §9607(a)(4)(B), and

CERCLA section 113(f)(1), 42 U.S.C. §9613(f)(1), on Georgia-Pacific’s Second Cause of

Action;

          c)    A declaratory judgment, and other appropriate prospective relief, directing

International Paper, NCR, and Weyerhaeuser to pay their equitable percentage of all future

response costs associated with the cleanup of the Site, under the Declaratory Judgment Act,

28 U.S.C. §2201, CERCLA section 113(f)(1), 42 U.S.C. §9613(f)(1), CERCLA section

113(g)(2), and/or 42 U.S.C. §9613(g)(2), on Georgia-Pacific’s Third Cause of Action; and

          d)    Such other and further relief as the Court deems just and appropriate.



                                            GEORGIA-PACIFIC CONSUMER PRODUCTS
                                            LP, FORT JAMES CORPORATION, and
                                            GEORGIA-PACIFIC LLC

                                            By:        /s/ Michael R. Shebelskie

                                                  Peter A. Smit
                                                  Adam J. Brody
                                                  VARNUM LLP
                                                  Bridgewater Place, P.O. Box 352
                                                  Grand Rapids, MI 49501
                                                  (616) 336-6000




                                                   9
Case 1:18-cv-01229-RJJ-RSK ECF No. 14 filed 11/20/18 PageID.100 Page 10 of 11




                                     Michael R. Shebelskie
                                     Douglas M. Garrou
                                     George P. Sibley, III
                                     HUNTON ANDREWS KURTH LLP
                                     951 East Byrd Street
                                     Richmond, VA 23219
                                     (804) 788-8200

                                     Jan M. Conlin
                                     CIRESI CONLIN LLP
                                     225 S. 6th St., Suite 4600
                                     Minneapolis, MN 55402
                                     (612) 361-8202




                                     10
Case 1:18-cv-01229-RJJ-RSK ECF No. 14 filed 11/20/18 PageID.101 Page 11 of 11



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2018, I electronically filed the foregoing using the

CM/ECF system which will send notification of such filing by operation of the Court’s electronic

systems. Parties may access this filing via that Court’s electronic system.


                                             By:     /s/ Michael R. Shebelskie




                                                11
